Citation Nr: 0831696	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease of the lumbar spine, assigned a 10 
percent evaluation prior to September 6, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
discectomy, beginning November 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1985 to October 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005, which, in pertinent part, granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 10 percent rating.  In April 2007, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  On September 6, 2007, the 
veteran underwent a laminectomy with discectomy, and he was 
assigned a temporary total rating based on convalescence for 
the period from September 6, 2007, through October 31, 2007.  
See 38 C.F.R. § 4.30 (2007).  In a June 2008 rating decision, 
the RO granted a higher rating of 20 percent, effective 
November 1, 2007.  The schedular ratings assigned for the 
veteran's lumbar spine disability before and after the 
temporary total rating remain for appellate consideration.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In July 2008, the veteran submitted additional evidence in 
support of his claim, and his representative subsequently 
waived RO jurisdiction over such.  Thus, the Board may 
proceed.


FINDINGS OF FACT

1.  Prior to March 28, 2006, degenerative disc disease of the 
lumbar spine was manifested by forward flexion of 90 degrees, 
combined range of motion of 300 degrees, with no functional 
impairment or incapacitating episodes shown prior to this 
date.

2.  From March 28, 2006, through September 5, 2007, the 
veteran's degenerative disc disease of the lumbar spine was 
manifested by incapacitating episodes lasting 4 weeks over 12 
months.  

3.  From November 1, 2007, through May 5, 2008, degenerative 
disc disease of the lumbar spine, status post discectomy, was 
manifested by limitation of flexion to 35 degrees, but with 
objective evidence of additional functional impairment 
approximating limitation of motion to less than 30 degrees.  

4.  Beginning May 6, 2008, degenerative disc disease of the 
lumbar spine, status post discectomy, has been manifested by 
limitation of flexion to 35 degrees, with spasms and 
tenderness, without incapacitating episodes totaling 4 weeks 
in 12 months, or radicular symptoms.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2006, the criteria for an evaluation 
in excess of 10 percent for degenerative disc disease of the 
lumbar spine were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).    

2.  From March 28, 2006, through September 5, 2007, the 
criteria for an evaluation of 40 percent for degenerative 
disc disease of the lumbar spine were met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).    

3.  From November 1, 2007, through May 5, 2008, the criteria 
for an evaluation of 40 percent for degenerative disc disease 
of the lumbar spine, status post discectomy, were met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2007).   

4.  Beginning May 6, 2008, the criteria for an evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, status post discectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in July 2005, prior to the initial 
adjudication of the claim for service connection for a low 
back disability, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Once service connection has been granted, and an effective 
date and rating assigned, the claim has been substantiated, 
and VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a December 
2005 decision of the RO.  Nevertheless, in January 2008, he 
was furnished a letter in which the RO advised the claimant 
of the information necessary to substantiate the claim for a 
higher rating, of his and VA's respective obligations for 
obtaining specified different types of evidence, and of 
information regarding ratings and effective dates.  Issuance 
of this notice was not, however, legally required as VA's 
duty to notify was discharged following the award of service 
connection.  Further, the notice requirements enumerated in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) do not apply 
to initial rating claims.   

With respect to the duty to assist, the veteran's pertinent, 
identified medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran was afforded VA 
examinations in August 2005, January 2008, and May 2008.  
There is no evidence, lay or medical, indicating that there 
has been a material change in the service-connected 
disability since the claimant was last examined.  38 C.F.R. § 
3.327(a).  He testified at a Board hearing in April 2007.  In 
conjunction with the other evidence of record, the 
examination findings provide an adequate basis for a 
decision.  He has not identified any medical or other 
evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Because of the staged ratings already assigned, due to the 
lumbar spine surgery the veteran underwent in September 2007, 
a summary of the relevant evidence of the level of disability 
present throughout the appeal period is in order.

The veteran was discharged from service on October 31, 2005, 
and the initial 10 percent rating assigned for his 
degenerative disc disease was made effective November 1, 
2005, the day following his discharge from service.  See 
38 C.F.R. § 3.400 (2007).  

In August 2005, he underwent a pre-discharge VA examination.  
With respect to the back, forward flexion was to 90 degrees, 
posterior flexion [i.e., extension] was to 20 degrees without 
pain, lateral bending of the spine was to 40 degrees right 
and left, and lateral rotation was to 55 degrees bilaterally 
without pain.  There was no weakness, fatigabiltiy, 
incoordination, or additional functional impairment following 
repetitive stress testing, and functional range of motion was 
equal to active range of motion.  

Since his discharge, the evidence shows the veteran's 
treatment at VA facilities.  In March 2006, he complained of 
a flare-up of back pain.  He was advised to apply warm and 
cold compresses, and, if needed, stay in bed for 1 to 2 days 
to control the pain.  In May 2006, he reported that about 
once or twice a month, his back pain was severe enough to 
require him to stay in bed.  A Tens unit provided partial 
relief.  On examination, straight leg raising was positive at 
60 degrees.  Later that month, he was seen for follow-up.  He 
was not interested in surgical intervention, and conservative 
care was recommended.  A magnetic resonance imaging (MRI) 
scan showed disc disease at L4-5 and L3-4, and it was noted 
that he had lumbar spondylosis.  He was evaluated in a 
physical therapy clinic; at that time, he had full range of 
motion of the trunk, although his strength was 4/5 for 
bilateral hip flexion and trunk motions.  Decreased muscle 
mass was noted over the left lumbar paraspinals and compared 
to the right, and increased muscle tightness was noted on the 
right.  He reported that his back had gotten steadily worse 
over the last few years, and his legs hurt as well as his 
back.  Later, in August 2006, he had to stop physical therapy 
because he had just started a new job.  

In December 2006, he was again seen for low back pain.  He 
was seen for follow-up in January 2007, in a wheelchair.  
Straight leg raising was positive at 30 degrees on the left 
and 20 degrees on the right.  An MRI scan in January 2007 
disclosed a moderate sized central disc protrusion with mild 
central canal stenosis at L4-5, which probably affected the 
right L5 nerve root.  A small protrusion, without significant 
central canal stenosis, was identified at L3-4.  He was 
placed off work for a week, and a diskectomy was recommended.  
The veteran was still reluctant to undergo surgery, and 
subsequently had two epidural steroid injections to help his 
lumbar spine, with variable benefits.  By the time of a 
neurosurgery consult in April 2007, the veteran expressed 
interest in surgical intervention.  At that time, it was 
noted that given the duration of his pain and the failure to 
conclusively respond to non-surgical treatment, an L4-5 
microdiskectomy was recommended.  However, in June 2007, when 
he reported for a pre-operative work-up, his pain had 
diminished to the point of occasional twinges, and he was 
able to work and walk without much pain.  No deficits were 
found on examination, and surgery was cancelled for that 
time.  

In September 2007, the veteran was hospitalized for lumbar 
spine surgery.  He stated his back pain had become 
progressively worse, and radiated down his thigh.  He also 
said he had been getting back spasms for the past year that 
caused him to lose strength in his right leg and fall down.  
Straight leg raising was positive on the right and negative 
on the left.  A right L4-5 hemilaminotomy, foraminotomy, and 
diskectomy were performed, using microsurgery techniques.  
The surgery disclosed a "rather large" subligamentous 
extruded disk fragment.  The diagnosis was right L4-5 
herniated nucleus pulposus with right radiculitis.  

Subsequent to the veteran's back surgery in September 2007, 
he was assigned a temporary total rating based on 
convalescence through October 2007.  During this time, in 
late September 2007, it was noted that the veteran was taking 
off about two more weeks to recuperate.  

When seen for follow-up in December 2007, he had minor back 
pain, which he described as weakness in the back.  He stated 
that he was afraid to lift anything or exercise.  He said 
that he did not have any radiation of pain.  His gait was 
described as steady, but no findings specific to the back 
were noted.  The assessment was chronic back pain, stable, 
status post L4-5 micro-diskectomy.  

On a VA examination in January 2008, the veteran said that he 
had had occasional spasms in the low back since the surgery, 
as well as a feeling of "electricity" in the low back. He 
had tightness, spasm, and discomfort if he sat or stood for 
long, or had to do a lot of bending.  The examiner noted that 
he did not amplify his symptoms on the examination.  Forward 
flexion was to 35 degrees, with painful motion, spasm and 
incoordination.  Side bending was to 10 degrees bilaterally, 
and rotation to 20 degrees bilaterally, with spasms.  Deep 
tendon reflexes were present and equal in the lower 
extremities.  He had 4/5 hip flexor strength on the right 
versus 5/5 on the left.  Sensation was intact.  X-rays showed 
complete straightening of the lordosis with L4-5 narrowing.  
The diagnosis was chronic lumbar sprain, status post 
laminectomy and diskectomy with residual mild right 
radiculopathy.  Functional impairment was that he could not 
bend or lift, and standing and walking occasionally caused 
him discomfort.  The examination revealed objective evidence 
of painful motion, spasm, and weakness in the right lower 
extremity but no tenderness.  

In May 2008, another VA examination was conducted.  The 
veteran stated that since the surgery, he still had some pain 
in the low back at all times.  He also had spells where he 
would get a sudden increase in pain, and his knees would 
buckle.  He had to stay in bed twice since recovering from 
the surgery, for a total of 5 days.  He had had no radiation 
to the lower extremities since the surgery.  On examination, 
forward flexion was to 45 degrees, but to 35 degrees on two 
subsequent repetitions.  Extension was to 10 degrees, and 
side bending to 30 degrees bilaterally; these motions did not 
change with repetition.  Straight leg raising caused some 
stretching in the back of the legs and back at about 30 
degrees bilaterally, but did not cause radiating pain into 
the lower extremities.  He did not have paravertebral muscle 
spasm or tenderness bilaterally in the lumbosacral spine.  
Strength was 5+/5+ in the muscles of the lower extremities, 
and sensory examination was intact.  The examiner concluded 
that the veteran had chronic low back pain with occasional 
flare-ups as noted since the surgery, with no evidence of any 
ongoing radicular symptoms.  His condition was noted as 
having stabilized since surgery, and no further improvement 
was expected.  

The veteran testified at a hearing before the undersigned in 
April 2007, regarding the affects of his low back pain on his 
daily life, in particular, the absences from work 
necessitated by his back symptoms.  Subsequent to the 
hearing, the veteran has submitted his sick leave reports, as 
well as a statement from his employer, dated in June 2008, 
who noted that the veteran had had many episodes of back 
pain, and that he had at times worked when he was clearly 
having difficulties, due to the lack of sick leave.  The sick 
leave reports show that for the one-year period from 
September 2006 through August 2007, the veteran was off 
work-using sick leave and unpaid leave-for a total of 152 
hours or 3.8 work weeks due his back condition.  After the 
convalescent period which ended October 31, 2007, the sick 
leave reports show that 8 hours of sick leave in February 
2008 and 15 hours of sick leave in May 2008 were specifically 
attributed to back pain.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from the April 2003 
effective date of the grant of service connection to the date 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  In this case, the RO has already assigned 
staged ratings, with a 10 percent rating effective prior to 
the September 6, 2007 surgery, and a 20 percent rating 
effective November 1, 2007, after the post-surgical 
convalescent period ended.  He contends that his condition 
warrants a higher rating.  

For disabilities of the spine, the rating schedule includes a 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2007).  As 
pertinent to the thoracolumbar spine, the criteria are as 
follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever results in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  When rated based on 
incapacitating episodes, a 10 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.   A 20 percent rating 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

A.  Prior to September 6, 2007

MRI scans prior to the surgery disclosed a herniated disc, 
and the surgery itself in September 2007 revealed a "rather 
large" herniated disc in the veteran's low back, thus 
demonstrating the presence of intervertebral disc syndrome.  
The sick leave reports show that for the one-year period from 
September 2006 through August 2007, the veteran was off 
work-using sick leave and unpaid leave-for a total of 152 
hours, or 3.8 work weeks, due his back condition.  Moreover, 
there is sufficient evidence to corroborate that this was 
recommended by a physician.  The medical records and his 
employer's statements present a picture of a veteran 
attempting to cope with persistent recurrences of disabling, 
radiating back pain by non-surgical means.  He had just 
started a new job, and had little sick leave, and so many of 
the days he was absent were unpaid.  As noted by his 
supervisor, the veteran attempted to minimize the time he 
took off, and indeed came to work on days when the supervisor 
felt he should have stayed home.  The Board also finds the 
veteran's statements as to his impairment during this period 
to be credible.  As explicitly noted on the January 2008 
examination report there is no indication that the veteran 
attempted to amplify or exaggerate his symptoms.  Ultimately, 
the condition required surgery, although the veteran was 
clearly attempting to avoid that necessity.  His documented 
absences from work due to his back condition are only 8 hours 
short of the 4 weeks contemplated for a 40 percent rating.  
With consideration of all of these circumstances, the Board 
is of the opinion that the evidence more closely approximates 
the criteria for a 40 percent rating, based on incapacitating 
episodes, for the period from March 28, 2006, to September 5, 
2007.  

Prior to March 28, 2006, however, an evaluation in excess of 
10 percent is not warranted.  The VA examination in August 
2005 showed forward flexion of 90 degrees, combined range of 
motion of 300 degrees, and no functional impairment.  
Clinically documented incapacitating episodes were not shown 
until March 28, 2006, and the evidence does not show symptoms 
approaching limitation of flexion to 60 degrees or less, 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis prior to 
that date.  

In sum, the preponderance of the evidence is against a rating 
higher than 10 percent prior to March 28, 2006, and, to that 
extent, the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Effective from March 28, 
2006, to September 5, 2007, the evidence more closely 
approximates the criteria for a 40 percent rating, based on 
incapacitating episodes, and a 40 percent rating for that 
period is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  

B.  Beginning November 1, 2007

For the period beginning November 1, 2007, the RO has 
assigned a 20 percent rating.  As noted above, the next 
higher rating, of 40 percent, requires forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes due to intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Since the September 
2007 surgery, the evidence does not show a recurrence of a 
herniated disc.  He has not exhibited radiation of pain or 
other symptoms medically attributed to intervertebral disc 
syndrome.  Moreover, incapacitating episodes at the rate of 
at least 4 weeks per 12 months have not been shown.  Thus, a 
rating in excess of 20 percent based on incapacitating 
episodes has not been shown.  

As to the other criteria, the Board notes that the RO 
requested an additional examination after the January 2008 VA 
examination, because the severity of the symptoms shown at 
that time suggested that the veteran may not have fully 
recovered from the surgery, and an examination was to be 
conducted at least six months after the surgery.  While 
flexion was possible to 35 degrees in January 2008, on the 
other hand, the veteran exhibited essentially all of the 
listed criteria for a 20 percent rating, although only one is 
needed for the 20 percent rating.  He had limitation of 
flexion to 35 degrees; combined range of motion of less than 
120 degrees, muscle spasms were clinically demonstrated on 
all range of motion testing, and lumbar lordosis was 
abnormal.  While there is no provision for a higher rating in 
the presence of all of the symptoms, in determining whether 
the disability more closely approximates the next higher 
rating, the Board must consider the overall impairment 
resulting from the disability.  Factors affecting functional 
impairment, such as pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling, or incoordination, 
must also be considered, in evaluating a disability based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In January 2008, it 
was noted that he was functionally impaired from bending or 
lifting.  Thus, the Board concludes that the symptoms shown 
in January 2008 more closely approximate the criteria for a 
40 percent rating.  In this regard, range of motion was only 
5 degrees more than the 30 percent of flexion contemplated 
for a 40 percent rating, and was accompanied by clinically 
documented spasm, pain, and incoordination each time the 
veteran repeated the movement.  

However, by the time of the May 2008 VA examination, the 
veteran's symptoms had improved, and he was thought to be 
fully recovered from the surgery.  His strength was normal in 
the lower extremities, his forward flexion was slightly 
improved and his lateral movements were significantly 
improved from January 2008.  In determining the time period 
covered by the staged rating, the Board observes that the 
improvement from January 2008 was no doubt a gradual process.  
However, May 6, 2008, is the first date on which findings 
demonstrating improvement are shown.  Therefore, the Board 
finds that for the period from November 1, 2007, through May 
5, 2008, a 40 percent rating for the veteran's low back 
disability is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  

Effective May 6, 2008, the date of the examination, an 
evaluation in excess of 20 percent rating is not warranted, 
as the veteran showed improvement from the January 2008 
examination, in terms of examination findings and functional 
abilities, and the evidence no longer more closely 
approximated the criteria for a 40 percent rating.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied, for the period beginning May 6, 2008.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine, prior to March 28, 2006, is 
denied.  

An evaluation of 40 percent for degenerative disc disease of 
the lumbar spine, from March 28, 2006, to September 5, 2007, 
is granted.  

An evaluation of 40 percent for degenerative disc disease of 
the lumbar spine, status post discectomy, for the period from 
November 1, 2007, through May 5, 2008, is granted.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, status post discectomy, for the 
period beginning May 6, 2008, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


